In re: United States Fidelity and Guaranty Company and Howard Reed d/b/a Dairy Queen No, 1 applying for certiorari, *791or writ of review, to the Court of Appeal, Third Circuit, Parish of Lafayette. 223 So. 2d 441.
The application is denied. According to the facts of this case as found to be by the Court of Appeal, there appears no error of law in the judgment complained of.
BARHAM, J.,
is of the opinion the writ should be granted. Under the facts found by the Court of Appeal and plaintiffs own testimony, plaintiff is guilty of contributory negligence as a matter of law. The holding of the Court of Appeal under these •facts makes the owner of public premises .an insurer of those who use the premises and is contrary to our law.